ACCEPTED
                                                              08-21-00023-cv
                                                 EIGHTH COURT OF APPEALS
            08-21-00023-cv                                  EL PASO, TEXAS
                                                           11/1/2021 5:11 PM
                                                      ELIZABETH G. FLORES
                                                                      CLERK


           No.08-21-00023-CV

                                         FILED IN
                                  8th COURT OF APPEALS
                                      EL PASO, TEXAS
      IN THE COURT OF APPEALS     11/1/2021 5:11:00 PM
   FOR THE EIGHT DISTRICT OF TEXASELIZABETH G. FLORES
             AT EL PASO                   Clerk




      JOSE SALVADOR HERNANDEZ,

                                               Appellant,

                   V.



   ARLEON,LLC AND ISSE INVESTMENT
        GROUP COPO>ORATION,
                                               Appellees.




ON APPEAL FROM THE 171^^ DISTRICT COURT
        EL PASO COUNTY,TEXAS
        CAUSE NO.2017DCV2709


      REPLY TO APPELLEES’ BRIEF



                        David Pierce
                        State Bar No. 15992700
                        Law Office of David Pierce
                        7598 N. Mesa, Suite 202
                        El Paso, Texas 79912
                        Telephone:(915)465-0912
                        Facsimile:(915)613-3487
                        Counsel for Appellant
                        Jose Salvador Hernandez
                    TABLE OF CONTENTS

                                        Page


INDEX OF AUTHORITIES                      1

ABBREVIATIONS AND RECORD REFERENCES       2

RESPONSE TO STATEMENT OF FACTS            3

SUMMARY OF THE ARGUMENT                   3

ARGUMENT AND AUTHORITIES                  3

PRAYER                                    9

CERTIFICATE OF COMPLIANCE                 9

CERTIFICATE OF SERVICE                    10
                         INDEX OF AUTHORITIES

Cases                                                                Page


 Worth Steel & Machinery Co v. Norworthy, 570 S.W.2d 132, 136          4
(Tex. Civ. App-Tyler 1978, no writ)

Camarillo v. Cabinets by Michael, Inc., 2018 Tex. App. Lexis 4851,     4
2018 WL 315 3539(Tex. App-Fort Worth, June 28, 2018, pet den.)

Brown v. Brown, 145 S.W. 3d 745 (Tex. App.-Dal, 2004, pet den.)        4


Brooks V. Sherry Lane National Bank, 788 S.W. 2d 874                   6
(Tex. App.-Dallas 1990, no writ)

Miller v. Great Lakes Mgt. Serv., Inc, No. 02-16-00087-CV,             6
 2017 WL 1018592 at *2(Tex. App.-Fort Worth, Mar. 16, 2017)
(mem. op.)

Gilbert v. Kalman, 2021 Tex. App. Lexis 6842,                          6
2121 WL 3674083 & n.5 Tex. App.-El Paso, Aug. 19, 2021)

Balderas-Ramirez V. Felder, 537 S.W. 3d 625,632                        7
(Tex. App-Austin 2017, pet denied)

Rapid Settlements, Ltd. v. Green, 294 S.W. 3d 701, 706                 8
(Tex. App-Houston[W Dist.] 2009, no pet)

Rules and Statues


Texas Rule of Appellate Procedure 9.4 (e)                              9




                                        1
             ABBREVIATIONS AND RECORD REFERENCES


Appellant Jose Salvador Hernandez is referred to as Appellant

                                       15
3H Logistics, LLC is referred to as “3H

                                                15
Appellee Arleon, LLC is referred to as “Arleon

                                                                 11
Arleon’s principal Vicente Gomez is referred to as “Vicente

                                                                      11

Appellee ISSE Investment Group Corporation is referred to as “ISSE

                                                      11
ISSE’s principal Javier Gomez is referred to as “Javier

                                                           51
The Clerk’s Record is referred to as “CR (page number)

                                                                11

The Reporter’s Record is referred to as “RR (page number)




                                            2
                  RESPONSE TO STATEMENT OF FACTS

      Appellees claims that Appellant “has repeatedly admitted that he is

responsible for paying the profits to Arleon and ISSE from the water hauling

business. “(Aple.’s Br. p. 4)Appellees claim “Hernandez admitted that he personally

owes $63,000 each”. (Aple.’s Br. p. 5) (emphasis added) Appellant never used the

word “personally” when he discussed payment to Appellees.

                      SUMMARY OF THE ARGUMENT

      This very simple case turns on whether Appellees, who were in a contract with

3H, can hold Appellant, the owner of 3H, liable for 3H’s debt. The answer is no.

                      ARGUMENT AND AUTHORITIES


      Appellee raises six arguments, lettered A-F, in response to Appellant’s brief

Appellant will respond to each ofthose arguments,though not in the order presented

by Appellee.

      The Claim that the Affidavit Filed by Appellant is Conclusory
      Because It Fails to Raise Any Factual Inferences to Justify Its
      Conclusions Is Nonsensical and States No Argument Whatsoever
      (Response to Aple.’s Arg. D)

      Appellee claims that     . . because the Affidavit is devoid of any factual

inferences to support any conclusory statements, it is not competent evidence that

would give rise to a genuine use of material fact.” (Aple.’s Br. p. 24) An inference

is a deduction which the reason of the trier of fact makes from the facts proved. Ft.


                                         3
Worth Steel & Machinery Co v. Nof'worthy, 570 S.W.2d 132, 136 (Tex. Civ. App-

Tyler 1978, no writ) The speaker implies, the hearer or reader infers. Appellee, as

the speaker, could not “raise” any inference by definition, and therefore cannot

respond to Appellees’ argument as articulated.

      The Fact That The 3H Tax Returns, Checks And Reports Referred
      In The Affidavit Were Not Attached Does Not Render The
      Affidavit Conclusory, Because Those Documents Are Not The
      Source Of The Factual Information Contained in the Affidavit
      (Response To Aple.’s Arg. C)

      The absence of attached documents only makes an affidavit defective and

conclusoiy if the referenced papers are what provides the affidavit with a factual

basis. Camarillo v. Cabinets by Michael, Inc., 2018 Tex. App. Lexis 4851, 2018

WL 315 3539 (Tex. App-Fort Worth, June 28, 2018, pet den.). In other words, if

the affidavit asserts conclusions based on facts contained in documents, the

documents must be produced. If the affidavits contain factual allegations which

incidentally refer to documents, those documents need not be attached.

      For example, in Brown v. Brown, 145 S.W. 3d 745 (Tex. App.-Dal, 2004, pet

den.), cited by Appellants, an expert witness in a divorce case based her conclusions

on facts she observed in the divorce records, but she failed to attach the records. The

court ruled that, without the records, there was no factual basis for the conclusions.

      In the instant case. Appellant’s affidavit stated the following facts:

          1) He has personal knowledge of all facts stated therein;

                                          4
2) He is the President of 3H Logistics and it is a Texas Corporation in

   existence;

3) The 3H business address;

4) That 3H filed tax returns every year;

5) There is no written contract between Appellant and Appellees;

6) At all times relevant to the lawsuit,3H only did business with Appellees

   through 3H;

7) All payments under the contract were paid by 3H checks drawn on a

   3H bank account;

8) Payments made to Appellees were written on 3H checks;

9) The reports Appellant provided Appellees were on 3H documents

10) Appellant was principal and agent for 3H, but it had the verbal contract

   with Appellees;

11) When Appellant was surreptitiously recorded, he and Appellees were

   talking about multiple parties and he was not being specific about any

   one;

12) Appellant does not now nor he has ever owed Appellants $126,000;

13) The business records attached to the affidavit, while not specific to

   Appellees, are business records from Appellant showing it to be an

   operating business.(CR 256-57)


                                5
      These facts are personally known to Appellant because he prepared or caused

to be prepared the documents in question. He is not testifying to facts he extracted

from the documents; only that the documents exist. Appellees’ argument fails.

      Appellant Was Not Required to Object to the Trial Court Striking
      His Affidavit; Such a Requirement Is Neither Necessary Nor
      Logical. In Any Event, Appellant Did Object (Aple.’s Arg. B)

      Citing Brooks v. Sherry Lane National Bank, 788 S.W. 2d 874 (Tex. App.-

Dallas 1990, no writ), Appellees argues that Appellant failed to preserve error by not

objecting to the trial court striking Appellant’s affidavit filed in response to

Appellees’ Motion for Summary Judgment. (Aple.’s Br. p. 17) What Appellees

should have included in its brief, but did not, is at least one other Texas Court of

Appeals which expressly declined to follow the Brooks holding. See Miller v. Great

Lakes Mgt. Serv., Inc, No. 02-16-00087-CV, 2017 WL 1018592 at *2(Tex. App.-

Fort Worth, Mar. 16, 2017)(mem. op.) (declining to follow the Brooks holding)

Even more on point, this Court has specifically declined to rule on the issue. Gilbert

V. Kalman,2021   Tex. App. Lexis 6842,2121 WL 3674083 & n.5 Tex. App.-El Paso,

Aug. 19, 2021)(noting the conflict and declining to rule on the issue)

      This Court should reject the requirement of objecting to the striking of

summary judgment evidence in any case, but especially this one. The main purpose

to an objection, motion for new trial or other statement of opposition by a party by




                                          6
a ruling is two-fold: to make it clear to the Court that party’s opposition to the action

and to educate the Court that you believe they are committing error.

      Some actions against a party are so adverse or prejudicial that the injured

party’s opposition is obvious. Thus, motions for new trial are not required after

every adverse Judgment, one does not need to have the Court “note my exception

after an adverse evidence ruling, and no Motion to Reconsider is necessary after a

court strikes one’s pleadings. Striking a summary Judgment affidavit could only be

prejudicial to its proponent, and only could be done by the Judge with full awareness

of the consequences. Another objection would be superfluous.

      In any case. Appellant did argue against striking the motion and informed the

Court why.(CR 38) How would a subsequent objection have better preserved the

error? Appellants’ argument should be rejected.

       The Fact That Appellees Established All Elements Of A Breach Of
       Contract Claim Against Appellant Is Irrelevant; Appellant Met His
       Burden By Presenting Evidence Raising A Fact Issue Regarding
       Appellant Being A Party To The Contract (Responsive To Aple.’s
       Point E)

       To obtain a traditional summary Judgment, a party must present evidence that

establishes or negates a claim or defense as a matter of law. Balderas-Ramirez v.

Felder, 537 S.W. 3d 625, 632(Tex. App-Austin 2017, pet denied) If that burden is

met, the non-movant must present evidence to raise a genuine issue of material fact

that would defeat summary Judgment. Id.

                                            1
      In the instant case, Appellants presented evidence of a contract and breach.

Appellee presented evidence that he was not a party to the contact and, therefore,

was not liable on the contract. It is fundamental that only parties to a contract can

be held liable for the contract’s breach. Rapid Settlements, Ltd. v. Green, 294 S.W.

3d 701, 706 (Tex. App-Houston [1"^ Dist.] 2009, no pet) Thus, summary judgment

was improper.

      Appellees’ Claim That Appellant Failed To Brief His Claim Is
      Inaccurate: The Facts Established His Position, He Provided the
      Standard of Review and His Argument Identified and Explained
      the Error; Citation to Further Authority was Unnecessary
      (Response to Aple.’s Arg. A)

      As has been explained, the trial court’s error was not complicated; she struck

a valid affidavit and granted a summary judgment for breach of contract against a

stranger to the contract. Appellant did not, and does not, think it necessary to cite a

case stating that a stranger to a contract cannot breach that contract, but now has

cited such a case.

      The real reason Appellant did not write more in his initial brief was because

he had no idea what arguments Appellees would make. At trial, they argued

conclusory affidavit and lack of verified denial, both of which. Appellant contends.

were wrong. On appeal, they have levied a host of new arguments. Appellant’s

brief was sufficient to apprize this Court ofthe trial court’s error. This case must be

reversed.

                                           8
                                     PRAYER

      For the foregoing reasons, Appellant request that the Court reverse the trial

court's judgment, remand the case for a new trial, and grant Appellant such other

and further relief to which he may be entitled.

                                        Respectfully submitted,

                                        LAW OFFICE OF DAVID PIERCE
                                        7598 N. Mesa, Suite 202
                                        E1Paso,Texas 79912
                                        Telephone: (915) 465-0912
                                        Facsimile: (915) 613-3487

                                            ��rl,----__
                                        By:
                                          DAVID PIERCE
                                          State Bar No. 15992700
                                          Attorneys for Appellant


                      CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(e) I hereby certify that
this brief contains 1933 words. This is a computer-generated document created in
Microsoft Word, using 14-point Times New Roman font for all text. In making this
certificate of compliance, I am relying on the word count provided by the software
used to prepare the document.

                                                        -�r,,r----
                                              �IERCE
                                              State Bar No. 15992700
                                              Attorneys for Appellant




                                          9
                       CERTIFICATE OF SERVICE


      I hereby certify that on this Monday, November 1, 2021, the foregoing
document was electronically filed with the clerk of the Court and a true and
correct copy was electronically served on the paities/attomeys of record listed
through the efile.txcourts.gov system.




                                     DAVID PIERCE




                                      10
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

David Pierce
Bar No. 15992700
dpierce@davidpiercelaw.com
Envelope ID: 58741607
Status as of 11/2/2021 10:35 AM MST

Associated Case Party: JoseSalvadorHernandez

Name               BarNumber Email                            TimestampSubmitted Status

David Pierce                    dpierce@dpiercelaw.com        11/1/2021 5:11:00 PM     SENT

Ariana Morales                  amorales@davidpiercelaw.com   11/1/2021 5:11:00 PM     SENT



Case Contacts

Name             BarNumber   Email                          TimestampSubmitted Status

David Pierce                 dpierce@davidpiercelaw.com 11/1/2021 5:11:00 PM         SENT

Blake Downey                 bdow@scotthulse.com            11/1/2021 5:11:00 PM     SENT



Associated Case Party: Arleon , LLC

Name                BarNumber    Email                   TimestampSubmitted     Status

Francisco Ortega                 fort@scotthulse.com     11/1/2021 5:11:00 PM   SENT

Blake Downey                     bdow@scotthulse.com 11/1/2021 5:11:00 PM       SENT